DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11) in the reply filed on 12/10/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mavretic (US 20170104469) in view of Jang et al. (US 2007/0040644).
Regarding claim 1, Mavretic (figure 13 and para 0117) discloses a transformer arranged to receive an electric control signal at an electric input (see figure 13) and to transform the electric control signal to the electric control signal output at an electric see para 0117) wherein the transformer provides a galvanic separation between the electric input and the electric output (note: electric control signals for control of power switching/ gate drives is well known to be transferred by a galvanic separation) 
Mavretic does not expressly discloses the transformer having a structural make-up wherein the transformer comprises separate first and second cores of magnetically conductive material, wherein each of the first and second cores are shaped to form respective closed loops, a first electrical conductor forming the electric input, wherein the first electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core, and a second electrical conductor forming the electric output, wherein the second electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core, wherein the first core is positioned in relation to the second core so as to allow mutual magnetic interaction between the first and second cores, and wherein the windings of the first and second electrical conductors around the first core have the same winding direction, and wherein the windings of the first and second electrical conductors around the second core have opposite winding direction of the windings of the first and second electrical conductors around the first core, so as to counteract electric influence induced by a common magnetic field through the closed loops of the first and second cores. 
Jang et al. (figures 6-8 and para 0044-0045) discloses wherein the transformer comprises separate first and second cores of magnetically conductive material (see para 0044), wherein each of the first and second cores are shaped to form respective closed loops (see figures 6 and 8), a first electrical conductor forming the electric input see figure 6), wherein the first electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core(see figures 6 and 8), and a second electrical conductor forming the electric output (see figures 6 and 8), wherein the second electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core (see figures 6 and 8), wherein the first core is positioned in relation to the second core so as to allow mutual magnetic interaction between the first and second cores (see para 0044-0045), and wherein the windings of the first and second electrical conductors around the first core have the same winding direction (see para 0044), and wherein the windings of the first and second electrical conductors around the second core have opposite winding direction of the windings of the first and second electrical conductors around the first core(see para 0044-0045), so as to counteract electric influence induced by a common magnetic field through the closed loops of the first and second cores,(see para 0044-0045)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the transformer having a structural make-up wherein the transformer comprises separate first and second cores of magnetically conductive material, wherein each of the first and second cores are shaped to form respective closed loops, a first electrical conductor forming the electric input, wherein the first electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core, and a second electrical conductor forming the electric output, wherein the second electrical conductor has at least one winding arranged around a part of the first 
Regarding claim 2, Mavretic (figures 6 and 8) discloses wherein the first core has a toroid shape.
Regarding claim 3, Mavretic (figures 6 and 8) discloses wherein the second core has a toroid shape.
Regarding claim 9, Mavretic (figures 6 and 8) discloses wherein the first electrical conductor has 2-50 windings arranged around a part of the first core and 2-50 windings arranged around a part of the second core.
Regarding claim 10, Mavretic (figures 6 and 8) discloses wherein the second electrical conductor has 2-50 windings arranged around a part of the first core and 2-50 windings arranged around a part of the second core.
Regarding claim 11, Mavretic (para 0045) discloses wherein the transformer provides a voltage transformation ratio of 0.5 to 2.0 from its electric input to its electric output. Note: since Mavretic (para 0045) discloses wherein the windings can have an .

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mavretic (US 20170104469) in view of Jang et al. (US 2007/0040644) in further view of Scafer (US 2004/0140879).
Regarding claim 4, Mavretic (figure 13 and para 0117) discloses all the limitations as noted above but does not expressly discloses wherein the first core is positioned inside the closed loop of the second core.
Scafer (figure 1) discloses a teaching wherein the first core is positioned inside the closed loop of the second core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first core is positioned inside the closed loop of the second core as taught by Scafer to the inductive device of Mavretic so as to enhance the coupling between the core devices thereby allowing for a higher inductance to be obtained.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mavretic (US 20170104469) in view of Jang et al. (US 2007/0040644) in further view of Martner (US 3,748,570).
Regarding claim 5, Mavretic (figure 13 and para 0117) discloses all the limitations as noted above but does not expressly discloses wherein the first and second cores are positioned on top of each other to form a stack.
figure 1) discloses a teaching wherein the first and second cores are positioned on top of each other to form a stack.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first and second cores are positioned on top of each other to form a stack as taught by Martner  to the inductive device of Mavretic so as to enhance the coupling between the core devices thereby allowing for a higher inductance to be obtained.

5.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mavretic (US 20170104469) in view of Jang et al. (US 2007/0040644) in further view of Kerber et al. (US 8,970,000).
Regarding claim 6, Mavretic (figure 13 and para 0117) discloses all the limitations as noted above but does not expressly discloses wherein a transmitter circuit connected to the first electrical conductor and a receiver circuit connected to the second electrical conductor.
Kerber et al. (figure 1 and Col 5, lines 10-35) discloses a transmitter circuit (4) connected to the first electrical conductor (31) and a receiver circuit (5) connected to the second electrical conductor (32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a transmitter circuit connected to the first electrical conductor and a receiver circuit connected to the second electrical conductor as taught by Kerber et al. to the inductive device of Mavretic 
Regarding claim 7, the modified inductive device of Mavretic discloses the claimed invention except for wherein the transmitter circuit is arranged to generate an electric control signal with a frequency within the interval 10 KHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the transmitter circuit is arranged to generate an electric control signal with a frequency within the interval 10 KHz to 5 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). So as to allow the capability of the electronic device the ability to carry high frequencies which allows for greater bandwidth to be produced.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mavretic (US 20170104469) in view of Jang et al. (US 2007/0040644) in further view of  Kislovski (US 4,896,091).
Regarding claim 8, Mavretic (figure 13 and para 0117) discloses all the limitations as noted above but does not expressly discloses wherein the first and second cores are made of a ferrite material.
Kislovski (Col 3, lines 1-15) discloses wherein the first and second cores (111/112) are made of a ferrite material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design w wherein the first and .

7.	Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2014/182818) in view of Jang et al. (US 2007/0040644).
Regarding claim 1, Zhang et al. (figure 3 and para 0031) discloses a transformer (321) arranged to receive an electric control signal at an electric input (see figure 13) and to transform the electric control signal to the electric control signal output at an electric output (see para 0031) wherein the transformer provides a galvanic separation between the electric input and the electric output (note: electric control signals for control of power switching/ gate drives is well known to be transferred by a galvanic separation) 
Zhang et al. does not expressly discloses the transformer having a structural make-up wherein the transformer comprises separate first and second cores of magnetically conductive material, wherein each of the first and second cores are shaped to form respective closed loops, a first electrical conductor forming the electric input, wherein the first electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core, and a second electrical conductor forming the electric output, wherein the second electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core, wherein the first core is positioned in relation to the second core so as to allow mutual magnetic interaction between the first and second cores, and wherein the windings of the first and second 
Jang et al. (figures 6-8 and para 0044-0045) discloses wherein the transformer comprises separate first and second cores of magnetically conductive material (see para 0044), wherein each of the first and second cores are shaped to form respective closed loops (see figures 6 and 8), a first electrical conductor forming the electric input (see figure 6), wherein the first electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core(see figures 6 and 8), and a second electrical conductor forming the electric output (see figures 6 and 8), wherein the second electrical conductor has at least one winding arranged around a part of the first core and at least one winding arranged around a part of the second core (see figures 6 and 8), wherein the first core is positioned in relation to the second core so as to allow mutual magnetic interaction between the first and second cores (see para 0044-0045), and wherein the windings of the first and second electrical conductors around the first core have the same winding direction (see para 0044), and wherein the windings of the first and second electrical conductors around the second core have opposite winding direction of the windings of the first and second electrical conductors around the first core(see para 0044-0045), so as to counteract electric influence induced by a common magnetic field through the closed loops of the first and second cores.(see para 0044-0045)


Regarding claim 2, Mavretic (figures 6 and 8) discloses wherein the first core has a toroid shape.
claim 3, Mavretic (figures 6 and 8) discloses wherein the second core has a toroid shape.
Regarding claim 9, Mavretic (figures 6 and 8) discloses wherein the first electrical conductor has 2-50 windings arranged around a part of the first core and 2-50 windings arranged around a part of the second core.
Regarding claim 10, Mavretic (figures 6 and 8) discloses wherein the second electrical conductor has 2-50 windings arranged around a part of the first core and 2-50 windings arranged around a part of the second core.
Regarding claim 11, Mavretic (para 0045) discloses wherein the transformer provides a voltage transformation ratio of 0.5 to 2.0 from its electric input to its electric output. Note: since Mavretic (para 0045) discloses wherein the windings can have an equal number of turns; the transformer of Mavretic can be designed to have voltage transformation ratio of 0.5 to 2.0.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837